Case 3:19-cv-10542-MAS-TJB Document 101 Filed 04/12/21 Page 1 of 2 PagelD: 1828

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

IRENE FIORELLO,

Plaintiff, Civil Action No. 19-10542 (MAS) (TJB)

.. MEMORANDUM ORDER

SANTANDER BANK, et al.,

Defendants.

 

 

This matter comes before the Court upon Defendant Santander Bank, N.A.’s (*Defendant”
or “*Santander”) Motion to Dismiss (ECF No. 68) pro se Plaintiff Irene Fiorello’s (“Plaintiff or
“Ms. Fiorello”) Third Amended Complaint (“TAC,” ECF No. 8). Plaintiff opposed (ECF No. 89),
and Santander replied (ECF No. 96). The Court has carefully considered the parties’ submissions
and decides the matter without oral argument pursuant to Local Civil Rule 78.1.

The docket in this matter reflects that the other defendants, Ocwen, Deutsche Bank, CIT
Group, Inc., One West Bank, IndyMac, and FDIC all previously filed motions to dismiss the TAC.
(ECF Nos. 25, 30, and 54.) The Court granted these motions on July 28, 2020 (ECF No. 61), and
denied Ms. Fiorello’s Motion for Reconsideration on March 27, 2021 (ECF No. 100). The Court
hereby adopts the reasoning set forth in its July 28, 2020 Memorandum Opinion. (Mem. Op., ECF
No. 61.) For the same reasons stated in its July 28, 2020 Memorandum Opinion, Defendant's
current Motion is granted because Fiorello’s claims against Santander are either barred by claim

preclusion or the Entire Controversy Doctrine. (/d. at *9-13.)
Case 3:19-cv-10542-MAS-TJB Document 101 Filed 04/12/21 Page 2 of 2 PagelD: 1829

Accordingly,
IT IS on this x day of April 2021 ORDERED that:

1. Santander’s Motion to Dismiss (ECF No. 68) is GRANTED.

LF bpp

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

cat
